Citation Nr: 1646075	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  13-24 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Pettine, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1968 to June 1988, including service in the Republic of Vietnam from November 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for COPD and bilateral hearing loss.  Unfortunately, additional development is required before the Board can adjudicate these claims on the merits.

Regarding his claim for COPD, in a November 2013 statement, the Veteran stated that he was exposed to chemicals as a Nuclear, Biological, and Chemical non-commissioned officer (NCO) at Fort Hood, Texas.  Attached to this statement was a copy of a service personnel record (SPR) containing a list of the Veteran's assignments in service.  According to that SPR, the Veteran's principal duty was "NBC NCO" at Fort Hood, Texas from April 1982 to November 1983.  

Presently, the record lacks evidence as to this issue.  Further development is needed to determine the type and extent of the Veteran's in-service chemical exposure.  Additionally, while on remand VA should obtain an opinion as to the potential cause of the Veteran's COPD and whether it was caused or aggravated by his in-service exposure to chemicals.

Turning to the Veteran's claim for bilateral hearing loss, the Veteran stated that while in Vietnam he used weapons systems routinely without ear protection.  See September 2013 VA Form 9.  During an April 2013 VA examination, the Veteran reported hearing loss about two to three years prior.  The examiner diagnosed the Veteran with bilateral hearing loss for VA purposes, see 38 C.F.R. § 3.385 (2016), but opined that, given that the Veteran's hearing was within normal limits at the time of his last examination in service, the Veteran's current hearing loss was less likely as not due to in-service noise exposure.  

Hearing loss need not be shown in service for service connection to be established; rather, service connection may be established for a current hearing disability with evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993); see also 38 C.F.R. § 3.303(d).  Further, the absence of audiometric testing during the year following service does not warrant the conclusion that hearing loss did not manifest during the one year presumptive period.  See 38 C.F.R. § 3.307(c); Traut v. Brown, 6 Vet. App. 495 (1994) (establishing service connection on a presumptive basis does not require that a chronic disease be diagnosed within the applicable time period; rather, symptoms that manifest within this time period may subsequently be determined to have been early manifestations of a chronic disease).  Based on the foregoing, the rationale the April 2013 VA examiner provided for her opinion is inadequate and an additional VA examination is necessary prior to adjudication of the Veteran's claim. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).




  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associated with the record any service department records from appropriate sources regarding the types of chemicals the Veteran was likely exposed to as a Nuclear, Biological, and Chemical non-commissioned officer at Fort Hood, Texas from April 1982 to November 1983, as well as the likely extent of such exposure.

2. After completing the development requested above,  have an appropriate VA clinician review the entire claims file, including a copy of this remand.  

After reviewing the claims file, the clinician should then state whether it is at least as likely as not (50 probability or more) that the Veteran's current COPD is related to his military service, specifically his exposure to chemicals as a Nuclear, Biological, and Chemical non-commissioned officer at Fort Hood, Texas.  If the clinician believes that a physicial examination is necessary to answer the above question, schedule the Veteran for an appropriate examination.

In offering any opinion, the clinician should consider medical and lay evidence dated both prior to and since the filing of the claim.  
 
3. Schedule the Veteran for a VA audiological examination.  The claims file, including a copy of this remand, must be made available to and be reviewed by the examiner.

The examiner should then state whether it is at least as likely as not (50 probability or more) that the Veteran's current bilateral hearing loss disability is related to his military service, or that a hearing loss disability manifested within a year of his separation from service.

In offering any opinion, the examiner should consider medical and lay evidence dated both prior to and since the filing of the claim for service connection, including

* September 2013 VA Form 9 discussing firing weapons systems in Vietnam routinely without ear protection, and

* The Veteran's principal duty assignments as a cannoneer and gunner, and his primary specialty as: a LADA Crewman; a Chapparral Crewman; and an Air Short Range Missile Crewman; 

Additionally, in rendering the opinion, the audiologist should specifically discuss the significance of any in-service or post-service noise exposure and should explain why the Veteran's current bilateral hearing loss is or is not merely a delayed response to in-service exposure to weapons fire.

4. After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





